Per Curiam : This was an action of forcible detainer, tried before the justice on the 30th of March, 1872. The defendant appealed on the 3d of April, filing her bond on that day. The appeal was to the April term of the circuit court, which began on the 15th of April. The transcript from the justice was filed in the clerk's office on the 10th of April, and on that day the court made an order for an additional bond in three days. On the 20th of April the court dismissed the appeal because the order had not been obeyed. This was error. The court had no jurisdiction to make this order on the 10th of April, as the appeal took the case to the April term, which did not commence until the 15th. The statute authorizing the circuit court to require a new bond only provides for the exercise of that power at the next term after the appeal, or at some subsequent term. The' judgment is reversed and the cause remanded. Judgment reversed.